DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 12/22/2020. Claims 1-25 are pending in this examination. 
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/147,096.
                                                           Examiner note

Applicant is encouraged to schedule an interview with the examiner prior to the next communication to compact prosecution of the case.
Response to Arguments
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive:
Applicant submits on page 16 of remarks filed on 12/22/2020 that Mixter fails to disclose, inter alia, the sending of a request to a personal electronic device of the user to process at least a portion of the command.
voice-activated electronic device identifies a speaker of a voice input as one of one or more associated or registered users.  Responses to the speaker output by the electronic device are personalized to the identified speaker.  The speaker is identified by comparing the speaker's voice input to a set of trained voice models or voice fingerprints], and [¶45, the electronic device 190 is one of a desktop or laptop computer, a tablet, a mobile phone that includes a microphone], and   [¶51, the electronic device 190 that receives the request to transfer the media session relays the request to another device or system (e.g., a hub device, voice assistance server 112) for handling], and  [¶52, The electronic device 190 responds to the request with voice message responses to the user, where the response may include, for example, requests for additional information to fulfill the request, confirmation that the request has been fulfilled, notice that the request cannot be fulfilled, and so forth], and [¶38, 44, 52], and[¶55,  In some implementations, each of the cast devices and the voice-activated electronic devices 190 is capable of data communications and information sharing with other cast devices, voice-activated electronic devices 190, smart home devices, a central server or cloud-computing system, and/or other devices (e.g., the client device) that are network-connected], and [¶61, In some implementations, a voice-activated electronic device 190 interacts with a cast device, a client device or a server system of an operating environment 100 in accordance with some implementations]., and [¶62, one or more of the electronic devices 190 (and one or more cast devices) are commissioned to the voice assistant service via a client device (not shown)]… In some implementations, the voice-activated electronic device 190 does not include any display screen, and relies on the client device to provide a user interface during a commissioning process… he client device is installed with an application that enables a user interface to facilitate commissioning of a new voice-activated electronic device 190 disposed in proximity to the client device.  A user may send a request on the user interface of the client device to initiate a commissioning process for the new electronic device 190 that needs to be commissioned.  After receiving the commissioning request, the client device establishes a short range communication link with the new electronic device 190 that needs to be commissioned], and [¶64, Once the electronic device 190 has been commissioned into the user domain, other devices and their associated activities may be controlled via multiple control paths.  In accordance with one control path, an application installed on the client device is used to control the other device and its associated activities (e.g., media play activities)].

	Examiner Note: It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate from the paragraphs mentioned above from  Mixter application that  , the application installed on the client device ( personal electronic device)  can control the device such as voice activated electronic device 190 in the user domain and can also indicate that the device 190 interact with the client device and send requests for additional information to fulfill the request to the client device. Examiner maintain his rejection.

	Furthermore Devaraj in his application discloses[ see FIG.1, and corresponding text for more detail user(130), mobile device(120), ( the mobile device 120 associated with the sending user 130), communal device(124),  interaction of user and mobile device and communal device], and [see FIG.2 and corresponding text for more detail, ¶56, , At block 218, the process 

Applicant submits on pages 17-18 of remarks filed on 12/22/2020 that Mixter, Devaraj and Brigisson fails to disclose determining that a communication session is to be established between a communal electronic device and a companion device, wherein the companion device is an electronic device having access to personal data associated with a user, wherein the personal data includes data that is specific to the user.

		Examiner respectfully disagrees with applicant argument for claim 1 filed on 12/22/2020 on pages 17-18 of remarks. Mixter  discloses this limitation as:

[¶55,  In some implementations, each of the cast devices and the voice-activated electronic devices 190 is capable of data communications and information sharing with other cast devices, voice-activated electronic devices 190, smart home devices, a central server or cloud-computing system, and/or other devices (e.g., the client device) that are network-connected], and [¶61, In some implementations, a voice-activated electronic device 190 interacts with a cast device, a client device or a server system of an operating environment 100 in accordance with some implementations], and [¶51, see FIG.1 and ¶51, a user may want to take a current media session with them as they move through the house and can request such a service from one or more of the electronic devices 190… voice assistance server 112], and  [¶52, a user may issue, via the microphone of electronic device 190, a request for information or for performance of an action or operation.  The information requested may be personal (e.g., the user's emails, the user's calendar events, the user's flight information, etc.), non-personal (e.g., sports scores, news stories, etc.) or somewhere in between (e.g., scores for teams or sports preferred by the user, news stories from the user's preferred sources, etc.).  The requested information or action/operation may involve access to personal information (e.g., purchasing a digital media item with payment information provided by the user, purchasing a physical good).  The electronic device 190 responds to the request with voice message responses to the user, where the response may include, for example, requests for additional information to fulfill the request, confirmation that the request has been fulfilled, notice that the request cannot be fulfilled, and so forth], and [¶38]; and


Examiner Note: It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate that the client devices and Voice Assistance Server  both can be considered as a companion to the voice-activated devices. The requested information or action/operation may involve access to personal information (e.g., purchasing a digital media item with payment information provided by the user, purchasing a physical good) which the voice assistance server 112 proceeds to identify the user making the voice input and  retrieves the information in accordance with a user voice request from one of the content host 114]. Examiner maintains his rejection.

     				  Claim Rejections - 35 USC § 103

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-12, and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application US20170025124 issued to Mixter el at.  Hereinafter referred to as Mitxer (filed in IDS 02/14/2019) in view of US Patent No. 2018/0309866 issued to Devaraj.
Regarding claim 1, Mixter discloses a data processing system on a communal electronic device, the data processing system comprising: a memory device to store instructions; one or more processors to execute the instructions stored on the memory device, the instructions to cause the one or more processors to provide a virtual assistant to receive commands at the electronic device, wherein the virtual assistant, via the one or more processors, is to[¶42, In some implementations, the media devices include one or more voice-laptop computer, a tablet, a mobile phone that includes a microphone]; and 
 receive a command at the communal electronic device [¶50, a user can issue a voice request, via the microphone of the electronic device 190…]; and
 determine whether the command is to access personal data of a user associated with the electronic device, wherein the personal data includes data that is specific to the user[¶51, see FIG.1 and ¶51, a user may want to take a current media session with them as they move through the house and can request such a service from one or more of the electronic devices 190… voice assistance server 112], and  [¶52, a user may issue, via the microphone of electronic device 190, a request for information or for performance of an action or operation.  The information requested may be personal (e.g., the user's emails, the user's calendar events, the user's flight information, etc.), non-personal (e.g., sports scores, news stories, etc.) or somewhere in between (e.g., scores for teams or sports preferred by the user, news stories from the user's preferred sources, etc.).  The requested information or action/operation may involve access to personal information (e.g., purchasing a digital media item with payment information provided by the user, purchasing a physical good).  The electronic device 190 responds to the request with 
 and in response to a determination that the command is to access personal data of the user, send a request to a personal electronic device of the user to process at least a portion of the command[¶51, the electronic device 190 that receives the request to transfer the media session relays the request to another device or system (e.g., a hub device, voice assistance server 112) for handling], and  [¶52, The electronic device 190 responds to the request with voice message responses to the user, where the response may include, for example, requests for additional information to fulfill the request, confirmation that the request has been fulfilled, notice that the request cannot be fulfilled, and so forth].
Mixter does not explicitly disclose, however, Devrarj discloses communal electronic device [¶14, Users may interact with communal devices and personal mobile devices to send and receive communications, such as messages and calls.  When sending a communication with a communal device, such as a voice-assistant device, it may be difficult to determine which sender 
profile to send the communication from and which recipient profile to send the communication to….], and [¶30].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mixter with the teaching of Devaraj in order to provide improvements in technology that will improve, among other things, the user experience when using a voice user interface and/or communal device to send message [Devaraj, ¶2].
Regarding claim 2, Mixter discloses wherein personal data of the user includes a contact list, text message, e-mail, call history, alarm, reminder, communication history, settings, preferences, or location history, and the communal electronic device includes a smart speaker device [¶52, The information requested may be personal (e.g., the user's emails, the user's calendar events, the user's flight information].
Regarding claim 3, Mixter discloses, wherein personal data is stored on the personal electronic device of the user and the virtual assistant is to request the personal electronic device to access personal data on behalf of the communal electronic Atty Docket No.: 1984P36285US12 Application No.: 16/147,096device[¶45, the electronic device 190 is a voice interface device that is network-connected to provide voice recognition functions with the aid of a voice assistance server 112 and/or optionally a cloud cast service server (not shown).  For example, the electronic device 190 includes a smart speaker that provides music to a user and allows eyes-free and hands-free access to a voice assistant service (e.g., Google Assistant)], and [¶¶51-52].
Regarding claim 4, Mixter discloses, the virtual assistant to receive output of a request sent to the personal electronic device of the user and to complete processing of a command based on the output, wherein the command is a voice command or a text command [¶45, the electronic device 190 is a voice interface device that is network-connected to provide voice recognition functions with the aid of a voice assistance server 112 and/or optionally a cloud cast service server (not shown).  For example, the electronic device 190 includes a smart speaker that provides music to a user and allows eyes-free and hands-free access to a voice assistant service (e.g., Google Assistant)], and [¶¶51-52].
Regarding claim 5, Mixter discloses, wherein to send a request to the personal electronic device of the user includes to redirect a command to the personal electronic device of the user, the personal electronic device to process the command on behalf of the communal electronic device [¶¶51-52].
Regarding claim 6, Mixter discloses, the virtual assistant to receive an audio response generated by the personal electronic device and play the audio response as a response to the command [¶42, the media devices include one or more voice-activated electronic devices 190 that receive, process and respond to voice commands of occupants.  In some implementations, the voice-activated electronic devices 190 respond to voice commands by: generating and providing a spoken response to a voice command (e.g., speaking the current time in response to the question, "what time is it?"); streaming media content requested by a user (e.g., "play a Beach Boys song"); reading a news story or a daily news briefing prepared for the user], and [¶49].
Regarding claim 7 Mixter discloses, wherein the command is a command to send a message to a contact of the user and the audio response is a notification of a received reply to the message [¶52, Further, in some implementations, a user may issue, via the microphone of electronic device 190, a request for information or for performance of an action or operation.  The information requested may be personal (e.g., the user's emails, the user's calendar events, the user's flight information, etc.), non-personal (e.g., sports scores, news stories, etc.) or somewhere in between (e.g., scores for teams or sports preferred by the user, news stories from the user's preferred sources, etc.).  The requested information or action/operation may involve access to personal information (e.g., purchasing a digital media item with payment information provided by the user, purchasing a physical good)], and [¶42] In some implementations, the media devices include one or more voice-activated electronic devices 190 that receive, process and respond to voice commands of occupants.  In some implementations, the voice-activated electronic devices .

Claims 8-10, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application US20170025124 issued to Mixter el at.  Hereinafter referred to as Mixter (filed in IDS 02/14/2019) in view of US Patent No. 2018/0309866 issued to Devaraj and further in view of  US Patent No. 2017/0223005 issued to Birgisson.
Regarding claim 8, the communal electronic device to establish a trust relationship with the personal electronic device before the communal electronic device is enabled to send the request to the personal electronic device, the virtual assistant to send the request to the personal electronic device of the user over a verified data connection with the personal electronic device, the verified data connection established based on the trust relationship with the personal electronic device.  
	Even though Mixter discloses this limitation as: [¶51, In some implementations, the electronic device 190 that receives the request to transfer the media session relays the request to another device or system (e.g., a hub device, voice assistance server 112) for handling], and [¶8, The device and/or the server system may be configured to identify a speaker of a voice input based on comparisons to voice models, and to personalize responses to the identified 
Speaker], and [¶31, a voice-activated electronic device identifies a speaker of a voice input as one of one or more associated or registered users.  Responses to the speaker output by the electronic device are personalized to the identified speaker.  The speaker is identified by 

identify the speaker].
		However, Mixter does not explicitly disclose, and Brigisson discloses this limitation as:[ ¶60, Upon receipt of the device identifier by owner device 104, owner device 104 may discover and pair with resource device 102, and may establish a direct wireless connection with resource device 102 (e.g., across network 124)];[¶62, Upon successful discovery and pairing], and  [¶65, Owner device 104 may receive the registration ticket identifier from computing system 108, and in some aspects, may encrypt the registration ticket identifier using the shared private cryptographic key and transmit the encrypted registration ticket identifier to resource device 102 across network 124], and [¶69, encrypt communications between resource device and owner device 104 across network 124].
Regarding claim 9, Mixter discloses, the verified data connection to be verified via data exchanged during establishment of the trust relationship [¶8, The device and/or the server system may be configured to identify a speaker of a voice input based on comparisons to voice models, and to personalize responses to the identified Speaker], and [¶31, a voice-activated electronic device identifies a speaker of a voice input as one of one or more associated or registered users.  Responses to the speaker output by the electronic device are personalized to the identified speaker.  The speaker is identified by comparing the speaker's voice input to a set of trained voice models or voice fingerprints.  In some implementations, words and phrases used by 
identify the speaker].
Regarding claim 10, Mixter discloses, the verified data connection established over a remote data connection established via a wide area network [see FIG.1 and corresponding text for more detail, communication network (110)].
Regarding claim 11, Mixter discloses, wherein the personal data includes inherently personal or private data [¶52] further, in some implementations, a user may issue, via the microphone of electronic device 190, a request for information or for performance of an action or operation.  The information requested may be personal (e.g., the user's emails, the user's calendar events, the user's flight information, etc.), non-personal (e.g., sports scores, news stories, etc.) or somewhere in between (e.g., scores for teams or sports preferred by the user, news stories from the user's preferred sources, etc.).  The requested information or 
action/operation may involve access to personal information (e.g., purchasing a digital media item with payment information provided by the user, purchasing a physical good)].
Regarding claim 12, Mixter discloses, wherein the personal data includes data designated as personal or private [¶52, Further, in some implementations, a user may issue, via the microphone of electronic device 190, a request for information or for performance of an 
action or operation.  The information requested may be personal (e.g., the user's emails, the user's calendar events, the user's flight information, etc.), non-personal (e.g., sports scores, news stories, etc.) or somewhere in between (e.g., scores for teams or sports preferred by the user, news stories from the user's preferred sources, etc.).  The requested information or 

Regarding claim 13, Mixter discloses determining that a communication session is to be established between a communal electronic device and a companion device, wherein the companion device is an electronic device having access to personal data associated with a user, wherein the personal data includes data that is specific to the user [¶55,  In some implementations, each of the cast devices and the voice-activated electronic devices 190 is capable of data communications and information sharing with other cast devices, voice-activated electronic devices 190, smart home devices, a central server or cloud-computing system, and/or other devices (e.g., the client device) that are network-connected], and [¶61, In some implementations, a voice-activated electronic device 190 interacts with a cast device, a client device or a server system of an operating environment 100 in accordance with some implementations], and [¶51, see FIG.1 and ¶51, a user may want to take a current media session with them as they move through the house and can request such a service from one or more of the electronic devices 190… voice assistance server 112], and  [¶52, a user may issue, via the microphone of electronic device 190, a request for information or for performance of an action or operation.  The information requested may be personal (e.g., the user's emails, the user's calendar events, the user's flight information, etc.), non-personal (e.g., sports scores, news stories, etc.) or somewhere in between (e.g., scores for teams or sports preferred by the user, news stories from the user's preferred sources, etc.).  The requested information or action/operation may involve access to personal information (e.g., purchasing a digital media item with payment information provided by the user, purchasing a physical good).  The electronic device 190 responds to the request with voice message responses to the user, where the response may include, for example, 
establishing a data connection between the electronic device and the companion device[¶55,  In some implementations, each of the cast devices and the voice-activated electronic devices 190 is capable of data communications and information sharing with other cast devices, voice-activated electronic devices 190, smart home devices, a central server or cloud-computing system, and/or other devices (e.g., the client device) that are network-connected], and [¶61, In some implementations, a voice-activated electronic device 190 interacts with a cast device, a client device or a server system of an operating environment 100 in accordance with some implementations], and [¶51, the electronic device 190 that receives the request to transfer the media session can satisfy the request.  In some implementations, the electronic device 190 that receives the request to transfer the media session relays the request to another device or system (e.g., a hub device, voice assistance server 112) for handling]; and
and relaying a command received at the electronic device to the companion device [¶42, the media devices include one or more voice-activated electronic devices 190 that receive, process and respond to voice commands of occupants.  In some implementations, the voice-activated electronic devices 190 respond to voice commands by: generating and providing a spoken response to a voice command (e.g., speaking the current time in response to the question, "what time is it?"…], and [ ¶51, the electronic device 190 that receives the request to transfer the media session relays the request to another device or system (e.g., a hub device, voice assistance server 112) for handling].
 	  Mixter does not explicitly disclose, however, Devrarj discloses communal electronic device [¶14, Users may interact with communal devices and personal mobile devices to send communal device, such as a voice-assistant device, it may be difficult to determine which sender profile to send the communication from and which recipient profile to send the communication to….], and [¶30].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mixter with the teaching of Devaraj in order to provide improvements in technology that will improve, among other things, the user experience when using a voice user interface and/or communal device to send message [Devaraj, ¶2].
Mixter and Devaraj do not explicitly disclose  however, Brigisson discloses  verifying a trust relationship between the communal electronic device and the companion device; establishing an encrypted communication session between the communal electronic device and the companion device after verifying the trust relationship[¶60, Upon receipt of the device identifier by owner device 104, owner device 104 may discover and pair with resource device 102, and may establish a direct wireless connection with resource device 102 (e.g., across network 124)];[¶62,  Upon successful discovery and pairing], and  [¶65, Owner device 104 may receive the registration ticket identifier from computing system 108, and in some aspects, may encrypt the registration ticket identifier using the shared private cryptographic key and transmit the encrypted registration ticket identifier to resource device 102 across network 124], and [¶69, encrypt communications between resource device and owner device 104 across network 124].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mixter, Devaraj with the teaching of 
Regarding claim 14, Mixter discloses, the operations additionally comprising: attempting discovery of the companion device on a local network; and establishing the data connection between the communal electronic device and the companion device over the local network after discovering the companion device on the local network[¶36, see FIG 1,  Optionally, one or more of the electronic devices 190 are communicatively coupled to the communication networks 110 and are not on the local network 104 (e.g., electronic device 190-N).  For example, these electronic devices 190 are not on the Wi-Fi network corresponding to the local network 104 but are connected to the communication networks 110 through a cellular connection], and [¶130, the electronic devices 1002 discover each other and their locations through the voice assistance server 112 and device registry 118 (e.g., a device 1002 periodically checks in with the voice assistance server 112 and is informed of other devices associated with the same user account based on information in the device registry 118)] 
Regarding claim 16, Mixter  discloses the operations additionally comprising relaying the command received at the communal electronic device to the companion device in response to determining that the command is to access personal data of a user of the companion device[ ¶¶51-52]
 Mixter and Devaraj do not explicitly disclose, however Brigisson discloses, over the encrypted communication session [¶69, encrypt communications between resource device and owner device 104 across network 124], and [¶65].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mixter, Devaraj with the teaching of 
Regarding claim 17, Mixter discloses, the operations additionally comprising receiving a response to the command at the communal electronic device, the response to the command generated by the companion device, wherein the Atty Docket No.: 1984P36285US15 Application No.: 16/147,096command is a voice command or a text command [¶42,, the media devices include one or more voice-activated electronic devices 190 that receive, process and respond to voice commands of occupants.  In some implementations, the voice-activated electronic devices 190 respond to voice commands by: generating and providing a spoken response to a voice command (e.g., speaking the current time in response to the question, "what time is it?"); streaming media content requested by a user (e.g., "play a Beach Boys song"); reading a news story or a daily news briefing prepared for the user], and [¶49, 51-52], and, [ ¶¶51-52]
Regarding claim 18, this claim is interpret and rejected for the same rational set forth in claim 1.
Regarding claim 19, Mixter discloses, wherein to access personal data on behalf of the communal electronic device includes to access personal data only after a successful unlock authorization on the communal electronic device[ ¶51, In some implementations, the electronic device 190 may deny the unidentified user access to any functionality of the electronic device 190 and the voice assistant service (e.g., by ignoring the unidentified user's voice inputs or responding with a response indicating that the user is not authorized).  In some implementations, the restriction of functionality to unidentified users is based on settings for the device (e.g., voice device settings 546).  The device owner can set, for example, whether to 
Regarding claim 20, Mixter discloses, wherein to process at least a portion of the command on behalf of the communal electronic device includes to access personal data on behalf of the communal electronic device [¶45, the electronic device 190 is a voice interface device that is network-connected to provide voice recognition functions with the aid of a voice assistance server 112 and/or optionally a cloud cast service server (not shown).  For example, the electronic device 190 includes a smart speaker that provides music to a user and allows eyes-free and hands-free access to a voice assistant service (e.g., Google Assistant)], and [¶¶51-52].
Regarding claim 21, Mixter discloses, wherein to process at least a portion of the command on behalf of the communal electronic device includes to access remotely stored personal data via the network interface on behalf of the communal electronic device [see FIG.1 and corresponding text for more detail, communication network(110)].
Regarding claim 22, Mixter discloses, additionally including a unique identifier to enable the communal electronic device to connect to the electronic device over a wide area network and redirect at least a portion of the command to the virtual assistant on the electronic device [¶62, one or more of the electronic devices 190 (and one or more cast devices) are commissioned to the voice assistant service… The client device then conveys wireless configuration data associated with a wireless local area network (WLAN) (e.g., local network 104) to the new or electronic device 190.  The wireless configuration data includes at least a WLAN security code (i.e., service set identifier (SSID) password), and optionally includes a SSID, an Internet protocol (IP) address, proxy configuration and gateway configuration.  After receiving the wireless configuration data via the short-range 
Regarding claim 23, Mixter discloses, additionally including a unique identifier to identify the virtual assistant to a virtual assistant server, the virtual assistant to connect to the virtual assistant server via the network interface to process at least a portion of the command redirected from the communal electronic device, wherein the command is a voice command or a text command [¶62, one or more of the electronic devices 190 (and one or more cast devices) are commissioned to the voice assistant service… The client device then conveys wireless configuration data associated with a wireless local area network (WLAN) (e.g., local network 104) to the new or electronic device 190.  The wireless configuration data includes at least a WLAN security code (i.e., service set identifier (SSID) password), 
and optionally includes a SSID, an Internet protocol (IP) address, proxy configuration and gateway configuration.  After receiving the wireless configuration data via the short-range communication link, the new electronic device 190 decodes and recovers the wireless configuration data, and joins the WLAN based on the wireless configuration data].
Regarding claim 24, Mixter discloses wherein to access personal data on behalf of the communal electronic device includes to request authorization to access personal data on behalf of the communal electronic device, wherein to request authorization to access personal data on behalf of the communal electronic device includes to display an authorization request via a display or play an audio request for authorization via a speaker device[¶42, the media devices include one or more voice-activated electronic devices 190 that receive, process and respond to voice commands of occupants.  In some implementations, the voice-activated electronic devices 190 respond to voice commands by: generating and providing 
Regarding claim 25, Mixer discloses, wherein the personal data includes data that is designated as personal or private or data that is inherently personal or private [¶52, The information requested may be personal (e.g., the user's emails, the user's calendar events, the user's flight information].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application US20170025124 issued to Mixer el at.  Hereinafter referred to as Mixtter (filed in IDS 02/14/2019) in view of US Patent No. 2018/0309866 issued to Devaraj and further in view of  US Patent No. 2014/0287687 issued to Bakin (filed in IDS 02/14/2019).
Regarding claim 15, Mixter and Devrarj  do not explicitly disclose, however, Bakin discloses  , the operations additionally comprising: attempting discovery of the companion device on a local network; after failing discovery of the companion device on the local network, determining if a remote identifier for the companion device is available at the communal electronic device;  and establishing the data connection with the companion device via a wide area network using the remote identifier in response to determining that the remote identifier for the companion device is available at the communal electronic device[ see claims 1 and FIG.1,  "M2M gateway device being capable of exchanging data with a remote system over a communications network [...] receiving an identifier for the M2M gateway device [...] pairing the gateway emulation device to the M2M device to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mixter, Devaraj with the teaching of Bakin in order for managing bonding of machine-to-machine (M2M) devices using a wireless technology standard such as Bluetooth for exchanging data between the devices[ Bakin, ¶2].
                                        
Conclusion
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                             Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHRIAR ZARRINEH/Examiner, Art Unit 2497